EXHIBIT A MULTIPLE CLASS PLAN ADVISORS SERIES TRUST on behalf of the funds managed by Orinda Asset Management, LLC (as amended on March 16, 2012 to add Orinda SkyView Macro Opportunities Fund) Fund Name: Orinda SkyView Multi-Manager Hedged Equity Fund Orinda SkyView Macro Opportunities Fund Share Class Minimum Investment1 (All Accounts) Maximum Initial Sales Charge Maximum CDSC Maximum 12b-1 Fee Maximum Shareholder Servicing Fee Redemption Fee5 Class A 5.00% None 0.25% 0.13% / 0.15%3 1.00% Class C2 None 1.00% 1.00% 0.13% 1.00% Class I None None None 0.07% / 0.10%4 1.00% 1 The Advisor may waive the minimum initial investment in certain circumstances; please see the Funds’ Prospectus. 2
